DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 12-14 and 16-17  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong et al. US PGPub. 2018/0358292. 	Regarding claim 1, Kong teaches an integrated circuit product (201, fig. 1-3) [0024] comprising: 	a redistribution layer (routing metallization 310, fig. 2) [0027];  	an integrated circuit die (105, fig. 2) [0024] disposed above the redistribution layer (310);  	a row of discrete devices (capacitors 225, 220, 215, fig. 1-3) [0025] disposed laterally with respect to the integrated circuit die (105); and  	encapsulant (125, fig. 2) [0025] mechanically coupling the redistribution layer (310), integrated circuit die (105), and the row of discrete devices (225, 220 and 215) (Kong et al., fig. 1-3).  	Regarding claim 2, Kong teaches the integrated circuit product, as recited in claim 1, wherein the row of discrete devices (225, 220, 215) is a row of decoupling capacitors [0002] disposed proximate to the integrated circuit die (105) and coupled to the integrated circuit die (105) and a power distribution network [0030] (Kong et al., fig. 2). 	Regarding claim 3, Kong teaches the integrated circuit product, as recited in claim 1, further comprising: a second integrated circuit die (second chip on the system-on-chip 105, fig. 2) [0024] disposed above the redistribution layer (310) and disposed laterally with respect to the integrated circuit die (105) and the row of discrete devices (225, 220, 215), wherein the second integrated circuit die (105) is mechanically coupled to the redistribution layer (310), integrated circuit die (105), and the row of discrete devices (225, 220, 215) and is partially surrounded by the row of discrete devices (225, 220, 215) (Kong et al., fig. 1-3). 	Since the integrated circuit die (105) is a system-on-chip die, one of ordinary skill in the art would recognize that a system-on-chip includes and integrated most or all components of a computer such as a CPU, memory etc. Therefore, it would necessarily mean that the system-on-chip (105) comprises at least an integrated circuit die (which could be the CPU) and a second integrated circuit die (which could be a memory die). So the integrated circuit die (105) is interpreted as having at least two integrated circuits since it is a system-on-chip die. 	Regarding claim 6, Kong teaches the integrated circuit product, as recited in claim 1, further comprising: first conductive vias (hereinafter called 1CV, see examiner’s fig. 1 and fig. 2) [0032] through the redistribution layer (310), the first conductive vias being electrically coupled to the integrated circuit die (105); and second conductive vias (hereinafter called 2CV, see examiner’s fig. 1 and fig. 2) [0032] through the redistribution layer (310), the second conductive vias (2CV) being electrically coupled to the row of discrete devices (225, 215) (Kong et al., fig. 2).
    PNG
    media_image1.png
    732
    1805
    media_image1.png
    Greyscale
                                                      Examiner’s Fig. 1 
Regarding claim 8, Kong teaches the integrated circuit product, as recited in claim 6, further comprising: first conductive pillars (hereinafter called 1CP, see examiner’s fig. 1 and fig. 2) [0032] electrically coupled to the first conductive vias (1CV) and disposed beneath the redistribution layer (310); second conductive pillars (hereinafter called 2CP, see examiner’s fig. 1 and fig. 2) [0032] electrically coupled to the second conductive vias (2CV) and disposed beneath the redistribution layer (310); and third conductive pillars (hereinafter called 3CP, see examiner’s fig. 1 and fig. 2) [0032] electrically coupled to third conductive vias (hereinafter called 2CV, see examiner’s fig. 1 and fig. 2) [0032] and disposed beneath the redistribution layer (310) (Kong et al., fig. 2).
Regarding claim 9, Kong teaches the integrated circuit product, as recited in claim 8, further comprising: encapsulant (313, fig. 2) [0027] mechanically coupling the redistribution layer (310), the first conductive pillars (1CP), the second conductive pillars (2CP), and the third conductive pillars (3CP) (Kong et al., fig. 2).
Regarding claim 12, Kong teaches a method for manufacturing an integrated circuit module (201, fig. 1-3) [0024], the method comprising:  	forming a redistribution layer (routing metallization 310, fig. 2) [0027] using a substrate (PS, see examiner’s fig. 1);  	placing an integrated circuit die (105, fig. 2) [0024] on the redistribution layer (310);  	placing a row of discrete devices (capacitors 225, 220, 215, fig. 1-3) [0025] on the redistribution layer (310), the row of discrete device (225, 220, 215) being disposed laterally with respect to the integrated circuit die (105); and  	encapsulating (125, fig. 2) [0025] the integrated circuit die (105) and the row of discrete devices (215, 220, 225) with the redistribution layer (310) (Kong et al., fig. 1-3). 	Regarding claim 13, Kong teaches the method, as recited in claim 12, wherein the row of discrete devices (215, 220, 225) are decoupling capacitors [0002] disposed proximate to the integrated circuit die (105) and coupled to the integrated circuit die (105)  and a power distribution network [0030] (Kong et al., fig. 2).
Regarding claim 14, Kong teaches the method, as recited in claim 12, further comprising: placing a second integrated circuit die (second chip on the system-on-chip 105, fig. 2) [0024] on the redistribution layer (310) and disposed laterally with respect to the integrated circuit die (105) and the row of discrete devices (215, 220, 225), wherein the second integrated circuit die (105) is mechanically coupled to the redistribution layer (310), integrated circuit die (105), and the row of discrete devices (2315, 220, 225) and is partially surrounded by the row of discrete devices (215, 220, 225) (Kong et al., fig. 1-3). 	Since the integrated circuit die (105) is a system-on-chip die, one of ordinary skill in the art would recognize that a system-on-chip includes and integrated most or all components of a computer such as a CPU, memory etc. Therefore, it would necessarily mean that the system-on-chip (105) comprises at least an integrated circuit die (which could be the CPU) and a second integrated circuit die (which could be a memory die). So the integrated circuit die (105) is interpreted as having at least two integrated circuits since it is a system-on-chip die. 	Regarding claim 16, Kong teaches the method, as recited in claim 12, further comprising: forming first conductive vias (hereinafter called 1CV, see examiner’s fig. 1 and fig. 2) [0032] through the redistribution layer (310); and  	forming second conductive vias (hereinafter called 2CV, see examiner’s fig. 1 and fig. 2) [0032] through the redistribution layer (310), wherein the integrated circuit die (105) is placed to cause the first conductive vias(1CV) to be electrically coupled to the integrated circuit die (105), and wherein the row of discrete devices (215, 220, 225) is placed to cause the second conductive vias (2CV) to be electrically coupled to the row of discrete devices (215, 220, 225) (Kong et al., fig. 2). 	Regarding claim 17, Kong teaches the method, as recited in claim 12, further comprising: forming first conductive pillars (hereinafter called 1CP, see examiner’s fig. 1 and fig. 2) [0032] using the substrate (PS);  	forming second conductive pillars (hereinafter called 2CP, see examiner’s fig. 1 and fig. 2) [0032]using the substrate (PS); and  	forming third conductive pillars (hereinafter called 3CP, see examiner’s fig. 1 and fig. 2) [0032]using the substrate (PS), the redistribution layer (310) being formed above the first conductive pillars (1CP), the second conductive pillars (2CP), and the third conductive pillars (3CP) (Kong et al., fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US PGPub. 2018/0358292 as applied to claim 6 above, and further in view of Knickerbocker US PGPub. 2011/0042795. 	Regarding claim 7, Kong teaches the integrated circuit product, as recited in claim 6, further comprising: a package substrate (PS, see examiner’s fig. 1) beneath the redistribution layer (310), wherein first power supply terminals (solder 320, fig. 2) [0027]  of the integrated circuit die (105) are electrically coupled to second power supply terminals (solder 130, fig. 2) [0027] of the package substrate (PS) using the first conductive vias (1CV), and wherein third power supply terminals (terminal pads of the capacitors, [0034]) of the row of discrete devices (251, 220, 225) are electrically coupled to fourth power supply terminals (solder 130, fig. 2) [0027] of the package substrate (PS) using the second conductive vias (2CV) (Kong et al., fig. 2). 	But Kong does not disclose the solder (130, 320) and the terminal pads as power terminals. 	However, Knickerbocker teaches an integrated circuit product (fig. 3B) comprising first power supply terminals (304, fig. 3B) [0028] of the integrated circuit die (302, fig. 3B) [0028] are electrically coupled to second power supply terminals (308, fig. 3B) [0028] of the package substrate (306, fig. 3B) [0028] (Knickerbocker, fig. 3B, [0028]) 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Yu such that the terminals of Yu are power terminals as taught by Knickerbocker in order to be able to supply power, ground and/or signal to the chips from external sources (Knickerbocker, [0028])


Allowable Subject Matter
Claims 4-5, 10-11, 15 and 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an integrated circuit product and a method wherein “the row of discrete devices is disposed in a region formed by differences in geometry of the integrated circuit die and the second integrated circuit die” as recited in claims 4 and 15; 	an integrated circuit product further comprising: “at least one additional row of discrete devices mechanically coupled to the redistribution layer, the integrated circuit die, and the row of discrete devices and disposed in a region formed by differences in geometry of the integrated circuit die and the second integrated circuit die or a third integrated circuit die mechanically coupled to the redistribution layer, the - 14 - 180407-US-CNTPatent Application docxAttorney Docket No.: 1001-0444 integrated circuit die, and the row of discrete devices, the row of discrete devices and the at least one additional row of discrete devices being rows of decoupling capacitors disposed proximate to the integrated circuit die and coupled to the integrated circuit die and a power distribution network” as recited in claim 5;
an integrated circuit product further comprising: “a second integrated circuit die disposed above the redistribution layer and laterally with respect to the integrated circuit die and the row of discrete devices; additional conductive vias through the redistribution layer; and a communications integrated circuit die disposed beneath the redistribution layer, the communications integrated circuit die being electrically coupled to the integrated circuit die and the second integrated circuit die using the additional conductive vias” as recited in claim 10; and  	a method further comprising: - 17 –“180407-US-CNTPatent Application docxAttorney Docket No.: 1001-0444placing a communications integrated circuit die on the substrate, the communications integrated circuit die being disposed laterally from the first conductive pillars, the second conductive pillars, and the third conductive pillars; forming conductors coupled to the communications integrated circuit die; and encapsulating the communications integrated circuit die, the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors, wherein the redistribution layer is disposed above the communications integrated circuit die, the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors” as recited in claim 18.
 	Claims 11 and 19-20 are also objected to as allowable for further limiting and depending upon allowable claims 10 and 18.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-9, 12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-17 of U.S. Patent No. 10,867,978.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of the current application are broader and anticipated by claim 1 and 13 of patent no. 10,867,978. See claim to claim comparison below. 
               Current Application 
           Patent No. 10,867,978
1. An integrated circuit product comprising: a redistribution layer; an integrated circuit die disposed above the redistribution layer; 



a row of discrete devices disposed laterally with respect to the integrated circuit die; and 


encapsulant mechanically coupling the redistribution layer, integrated circuit die, and the row of discrete devices.3. The integrated circuit product, as recited in claim 1, further comprising: a second integrated circuit die disposed above the redistribution layer and disposed laterally with respect to the integrated circuit die and the row of discrete devices, wherein the second integrated circuit die is mechanically coupled to the redistribution layer, integrated circuit die, and the row of discrete devices and is partially surrounded by the row of discrete devices.4. The integrated circuit product, as recited in claim 3, wherein the row of discrete devices is disposed in a region formed by differences in geometry of the integrated circuit die and the second integrated circuit die.
1. An integrated circuit product comprising: a redistribution layer; an integrated circuit die disposed above the redistribution layer; a second integrated circuit die disposed above the redistribution layer and disposed laterally with respect to the integrated circuit die; and 
a plurality of discrete devices disposed laterally with respect to the integrated circuit die and the second integrated circuit die and disposed above the redistribution layer; and 
encapsulant mechanically coupling the redistribution layer, the integrated circuit die, the second integrated circuit die, and the plurality of discrete devices, wherein the plurality of discrete devices are disposed in regions formed by differences in a first geometry of the integrated circuit die and a second geometry of the second integrated circuit die, the plurality of discrete devices being disposed in at least one row of discrete devices at least partially surrounding the second integrated circuit die.
6. The integrated circuit product, as recited in claim 1, further comprising: first conductive vias through the redistribution layer, the first conductive vias being electrically coupled to the integrated circuit die; and second conductive vias through the redistribution layer, the second conductive vias being electrically coupled to the row of discrete devices.
2. The integrated circuit product, as recited in claim 1, further comprising: first conductive vias through the redistribution layer, the first conductive vias being electrically coupled to the integrated circuit die; and second conductive vias through the redistribution layer, the second conductive vias being electrically coupled to the plurality of discrete devices.
7. The integrated circuit product, as recited in claim 6, further comprising: a package substrate beneath the redistribution layer, wherein first power supply terminals of the integrated circuit die are electrically coupled to second power supply terminals of the package substrate using the first conductive vias, and wherein third power supply terminals of the row of discrete devices are electrically coupled to fourth power supply terminals of the package substrate using the second conductive vias.
3. The integrated circuit product, as recited in claim 2, further comprising: a package substrate beneath the redistribution layer, wherein first power supply terminals of the integrated circuit die are electrically coupled to second power supply terminals of the package substrate using the first conductive vias, and wherein third power supply terminals of the plurality of discrete devices are electrically coupled to fourth power supply terminals of the package substrate using the second conductive vias.
8. The integrated circuit product, as recited in claim 6, further comprising: first conductive pillars electrically coupled to the first conductive vias and disposed beneath the redistribution layer; second conductive pillars electrically coupled to the second conductive vias and disposed beneath the redistribution layer; and third conductive pillars electrically coupled to third conductive vias and disposed beneath the redistribution layer.
4. The integrated circuit product, as recited in claim 2, further comprising: first conductive pillars electrically coupled to the first conductive vias and disposed beneath the redistribution layer; second conductive pillars electrically coupled to the second conductive vias and disposed beneath the redistribution layer; and third conductive pillars electrically coupled to third conductive vias and disposed beneath the redistribution layer.
9. The integrated circuit product, as recited in claim 8, further comprising: encapsulant mechanically coupling the redistribution layer, the first conductive pillars, the second conductive pillars, and the third conductive pillars.
5. The integrated circuit product, as recited in claim 4, further comprising: additional encapsulant mechanically coupling the redistribution layer, the first conductive pillars, the second conductive pillars, and the third conductive pillars.
12. A method for manufacturing an integrated circuit module, the method comprising: forming a redistribution layer using a substrate; placing an integrated circuit die on the redistribution layer; 





placing a row of discrete devices on the redistribution layer, the row of discrete device being disposed laterally with respect to the integrated circuit die; and encapsulating the integrated circuit die and the row of discrete devices with the redistribution layer.14. The method, as recited in claim 12, further comprising: placing a second integrated circuit die on the redistribution layer and disposed laterally with respect to the integrated circuit die and the row of discrete devices, wherein the second integrated circuit die is mechanically coupled to the redistribution layer, integrated circuit die, and the row of discrete devices and is partially surrounded by the row of discrete devices.15. The method, as recited in claim 14, wherein the row of discrete devices is disposed in a region formed by differences in geometry of the integrated circuit die and the second integrated circuit die.
13. A method for manufacturing an integrated circuit module, the method comprising: forming a redistribution layer using a substrate; placing an integrated circuit die on the redistribution layer; placing a second integrated circuit die on the redistribution layer, the second integrated circuit die being disposed laterally with respect to the integrated circuit die; 
placing a plurality of discrete devices on the redistribution layer, the plurality of discrete devices being disposed laterally with respect to the integrated circuit die and the second integrated circuit die; and encapsulating the integrated circuit die, the second integrated circuit die, and the plurality of discrete devices with the redistribution layer, wherein the plurality of discrete devices are disposed in cavities formed by differences in a first geometry of the integrated circuit die and a second geometry of the second integrated circuit die, the plurality of discrete devices being disposed in at least one row of discrete devices at least partially surrounding the second integrated circuit die.
16. The method, as recited in claim 12, further comprising: forming first conductive vias through the redistribution layer; and forming second conductive vias through the redistribution layer, wherein the integrated circuit die is placed to cause the first conductive vias to be electrically coupled to the integrated circuit die, and wherein the row of discrete devices is placed to cause the second conductive vias to be electrically coupled to the row of discrete devices.
14. The method, as recited in claim 13, further comprising: forming first conductive vias through the redistribution layer; and forming second conductive vias through the redistribution layer, wherein the integrated circuit die is placed to cause the first conductive vias to be electrically coupled to the integrated circuit die, and wherein a discrete device of the plurality of discrete devices is placed to cause the second conductive vias to be electrically coupled to the discrete device.
17. The method, as recited in claim 12, further comprising: forming first conductive pillars using the substrate; forming second conductive pillars using the substrate; and forming third conductive pillars using the substrate, the redistribution layer being formed above the first conductive pillars, the second conductive pillars, and the third conductive pillars.
15. The method, as recited in claim 13, further comprising: forming first conductive pillars using the substrate; forming second conductive pillars using the substrate; and forming third conductive pillars using the substrate, the redistribution layer being formed above the first conductive pillars, the second conductive pillars, and the third conductive pillars.
18. The method, as recited in claim 17, further comprising: - 17 - 180407-US-CNTPatent Application docxAttorney Docket No.: 1001-0444 placing a communications integrated circuit die on the substrate, the communications integrated circuit die being disposed laterally from the first conductive pillars, the second conductive pillars, and the third conductive pillars; forming conductors coupled to the communications integrated circuit die; and encapsulating the communications integrated circuit die, the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors, wherein the redistribution layer is disposed above the communications integrated circuit die, the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors.
16. The method, as recited in claim 15, further comprising: placing a communications integrated circuit die on the substrate, the communications integrated circuit die being disposed laterally from the first conductive pillars, the second conductive pillars, and the third conductive pillars; forming conductors coupled to the communications integrated circuit die; and encapsulating the communications integrated circuit die, the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors, wherein the redistribution layer is disposed above the communications integrated circuit die, the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors.
19. The method, as recited in claim 18, wherein the substrate is a carrier substrate and the communications integrated circuit die, the first conductive pillars, the second conductive pillars, and the third conductive pillars are disposed between the redistribution layer and the carrier substrate, the method further comprising: exposing the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors prior to the forming the redistribution layer; removing the carrier substrate to form an integrated circuit stack; forming conductive bumps on the integrated circuit stack, the conductive bumps being electrically coupled to the first conductive pillars, the second conductive pillars, and the third conductive pillars; attaching the conductive bumps to conductive pads on a multi-layer package substrate; and attaching a lid to the multi-layer package substrate to form a packaged integrated circuit module.
17. The method, as recited in claim 16, wherein the substrate is a carrier substrate and the communications integrated circuit die, the first conductive pillars, the second conductive pillars, and the third conductive pillars are disposed between the redistribution layer and the carrier substrate, the method further comprising: exposing the first conductive pillars, the second conductive pillars, the third conductive pillars, and the conductors prior to the forming the redistribution layer; removing the carrier substrate to form an integrated circuit stack; forming conductive bumps on the integrated circuit stack, the conductive bumps being electrically coupled to the first conductive pillars, the second conductive pillars, and the third conductive pillars; attaching the conductive bumps to conductive pads on a multi-layer package substrate; and attaching a lid to the multi-layer package substrate to package the integrated circuit module.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892